DETAILED ACTION
Applicant's Submission of a Response
Applicant’s submission of a response on 3/17/2022 has been received and fully considered.  In the response, claims 18, 27, and 36 have been amended; and new claims 38 and 39 have been added.  Therefore, claims 18-39 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly recited features of claims 38 and 39 must be shown or the feature(s) canceled from the claim(s).  The drawings do not appear to show concurrent display of game information and joining instructions (claim 38) and availability of a second display (claim 39).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s remarks fail to proactively provide support for the newly added features of claims 38 and 39.  Further, the Examiner’s review of the disclosure did not uncover support for concurrent display game information and joining instructions (claim 38) and availability of a second display (claim 39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 24, 26-30, 33, 35 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/02456407 to Graf in view of U.S. Patent Application No. 8,881,304 to Vrielink and U.S. Patent Application Publication No. 2011/0105206 to Rowe.
With regard to claim 18, Graf discloses a method comprising: capturing imagery (e.g., see paragraph 31, imagery is a QR code) of a display device (e.g., see paragraph 31, display device is 105, 120 of EGM 100) by a mobile user device (e.g., see paragraph 31, mobile device 405), the display device accessible by a plurality of mobile user devices (e.g., see Fig. 12, mobile devices 405a-c; additionally, anyone of multiple users may access the display device); identifying, at the mobile user device, information for accessing a game hosted by a remote server (e.g., see Fig. 6B) using information represented in the captured imagery (e.g., see paragraph 31); and initiating, at the mobile user device, a game session for the game with the server via a communication link using the information pertaining to the game (e.g., see paragraphs 31-38);
[claim 19] wherein the captured imagery includes a machine- readable label displayed by the display device, the machine-readable label representing the information for accessing the multiplayer game (e.g., see paragraph 31); 
[claim 20] wherein the machine-readable label comprises a quick response (QR) code (e.g., see paragraph 31); 
[claim 21] wherein the information represented in the captured imagery includes a visual representation of at least one of a uniform resource locator associated with the server or a network address associated with the server (e.g., the QR code in paragraph is a representation of a URL or network address); 
[claim 24] wherein the information represented in the captured imagery further includes one or more other parameters for accessing the game at the server (e.g., see paragraph 31); 
[claim 26] further comprising: providing an identifier of the display device from the mobile user device to the server responsive to identifying the display device as being on a network with the mobile user device (e.g., see paragraphs 27, 28, and 31-38).
With regard to claims 18, Graf fails to expressly disclose multiplayer games connecting to a website via a URL. 
In a related field of endeavor, Vrielink teaches multiplayer games and accessing the games via URL website link (e.g., see claim 6, see below).

    PNG
    media_image1.png
    709
    983
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Graf with the multiplayer game and URL connection as taught by Vrielink in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, multiplayer games are popular among game players and URLs are common network-based links. 
With regard to the current amendment to claims 18, 27, and 36, Graf is silent regarding the use of asymmetric information.  While a vast majority of online, multiplayer games provide at least some information asymmetrically, it is not likely an inherent feature of Graf.  
In a related field of endeavor, Rowe teaches the use of game information being asymmetric (i.e., hidden from the other player or players) as shown in Fig. 2A (copied below).  

    PNG
    media_image2.png
    371
    653
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Graf with the asymmetric information as taught by Rowe in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, there are strategic reasons for players within a multiplayer game to keep information hidden from other players and it is very useful for the system to identify the information and keep it hidden automatically. 
As best understood in light of the drawing objections and 112 rejections of claims 38 and 39, Graf discloses in at least Figs. 7 and 8, the use of a EGM with multiple displays and the ability to different types of information (e.g., game info and joining instructions).
Independent claims 27 and 36 are rejected based on the same analysis as claim 18 because they are similar in claim scope.  Likewise dependent claims 28-30, 33, and 35 are rejected based on the same analysis as claims 21, 24, and 26 because they are similar in claim scope.
Claims 22, 23, 31, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/02456407 to Graf in view of U.S. Patent Application No. 8,881,304 to Vrielink and Rowe and in further view of U.S. Patent Application Publication No. 2014/0018155 to Nelson.
With regard to claims 22 and 23, Graf fails to expressly disclose executing a web browser to access the URL or network address to receive media content representing a game session. 
In a related field of endeavor, Nelson teaches executing a web browser to access the URL or network address to receive media content representing a game session (e.g., see at least paragraph 75). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Graf with the use of a web browser as taught by Nelson in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the use of a web browser is a common application for accessing media via a URL or network address and would useful in this case because it is familiar to many game users. 
Dependent claims 31, 32, and 37 are rejected based on the same analysis as claims 22 and 23 because they are similar in claim scope.
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/02456407 to Graf in view of U.S. Patent Application No. 8,881,304 to Vrielink and Rowe in further view of U.S. Patent Application Publication No. 2011/0269436 to Porco.
With regard to claims 25 and 34, Graf fails to expressly disclose identifying a location of a mobile device.
In a related field of endeavor, Porco teaches identifying a location of a mobile device (e.g., see at least paragraph 22). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Graf with mobile device location identification as taught by Porco in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, identifying the location of game players is important in enforcing jurisdictional related gaming regulations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 27, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715